



COURT OF APPEAL FOR ONTARIO

CITATION: Heffernan v. Knights of Columbus, 2017 ONCA 534

DATE: 20170626

DOCKET: C63276

Epstein, Hourigan and Paciocco JJ.A.

BETWEEN

Daniel Gerard Heffernan

Plaintiff/Appellant

and

The Knights of Columbus,
Kevin Daudlin,
    William Country,
Charles Maurer,
Peter Lemon, Joe Salini
and
The
    Ontario Knights of Columbus Corporation

Defendants/Respondents

Philip Morgan, for the appellant

Julia Lefebvre, for the respondents

Heard and released orally: June 20, 2017

On appeal from the order of Justice G.M. Mulligan of the Superior
    Court of Justice, dated December 21, 2016.

REASONS FOR DECISION

[1]

This is an appeal from the order
    of the motion judge enforcing a settlement of this action between the appellant
    and the respondents Kevin Daudlin, William Country, Peter Lemon, Joe Salini,
    and the Ontario Knights of Columbus Corporation (the Ontario Respondents).

[2]

The appellant sued the Ontario
    Respondents and two related American parties as a consequence of his suspension
    from the Knights of Columbus, a charitable fraternal benefits organization. The
    parties then engaged in settlement discussions.

[3]

The motion judge found that the
    appellant and the Ontario Respondents entered into a binding settlement
    agreement to resolve the litigation. The appellant submits that he erred in so
    finding, arguing that there was only an agreement in principle to settle the
    action and that the agreement was not finalized by the deadline contemplated by
    the parties  April 22, 2016, being the day of the commencement of a Knights of
    Columbus convention.

[4]

We are not persuaded by these
    submissions that the order of the motion judge should be overturned.

[5]

In our view, there was ample
    evidence supporting a conclusion that the parties had reached a settlement
    agreement. The essential particulars of the agreement had been agreed upon and
    settlement monies had been provided by the Ontario Respondents to their lawyer.
    Furthermore, the form of the release that the appellants counsel requested to
    be included in any agreement had already been executed by some of the Ontario
    Respondents before the appellant purported to terminate the agreement on April
    22, 2016.

[6]

In our view, there was no deadline
    for completion of the terms of the settlement in any of the settlement
    documents or the correspondence among counsel. We agree with the observation of
    the motion judge at para. 29 of his reasons that, had the April 22, 2016
    deadline been a critical component of the settlement, the appellant could have
    insisted on its inclusion in the terms of the agreement. The appellant did not,
    and, accordingly, there was no basis for him to resile from the agreement based
    on a failure to meet this artificial deadline.

[7]

The appeal is
    dismissed. The Ontario Respondents are entitled to their costs of the appeal
    payable by the appellant. We fix those costs at the agreed upon sum of $20,000,
    inclusive of fees, disbursements, and taxes.

Gloria Epstein
    J.A.

C.W. Hourigan J.A.

David M. Paciocco
    J.A.


